Case 1:18-cv-08179-NRB Document 15 Filed 10/05/18 Page 1 of 2
Came Rav GRAD NNR Omumesriti2 FRieeGED ANA Pepe Tl aif2
CAS52€ 1213-cv- 038179 - NRB

AO 440 (Rev. 06/12) Summans in a Civil Actian

UNITED STATES DISTRICT COURT

 

for the
Southern District of New York [+]
Raji Wilson )
)
)
)
Plaintiffs) )
v. Civil Action No.
The City of New York, and Corrections Officers )
Cames and Smith, and John Doe #1 through #12 of )
the New York City Department of Correction )
- eee )
Defendant(s) )
SUMMONS IN A CIVIL ACTION
. . The City of New York
To: (Defendant's name and address) New York City Law Department

100 Church Street
New York, New York 10007

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiffs attomey,
whose name and address are: Fink & Katz, PLLC

299 Broadway, Suite 1803
New York, Naw York 10007

If you fail to respond, judgment by default wil] be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 9/11/2018 /s/ P. Canales
Siguature of Clerk or Deputy Clerk

 
Case 1:18-cv-08179-NRB Document 15 Filed 10/05/18 Page 2 of 2

Came ipa ORlOiies Dmmumeti2 Pisin RapePalf2
Case |-13-cv 0314Q- NEB

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ())

This summons for (nome of individual and title, if'any}
was received by me on (date)

O I personally served the summons on the individual at (pface)

on (date) :or

O 1 left the summons at the individual's residence or usual place of abode with (name) .
. 8 person of suitable age and discretion who resides there,
On (date) , and mailed a copy to the individual’s last known address; or

@ I served the summons on (nante of ineividual) » who is
designated by law to accept service of process on behalf of (name of organization)

On (date) ; or
O I returned the summons unexccuted because | 3 or
Other (specifiy:
My feces are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed nume and title

Server's address

Additional information regarding attempted service, ete:
